                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

ROBERT E. WOODWARD                                                             PLAINTIFF
ADC #166447

v.                          CASE NO. 5:19-CV-00025 BSM

WENDY KELLEY, et al.                                                        DEFENDANTS

                                         ORDER

       After de novo review of the record, including plaintiff Robert Woodward’s timely

objections [Doc. Nos. 7, 8], United States Magistrate Judge Beth Deere’s recommended

disposition [Doc. No. 6] is adopted, and this case is dismissed without prejudice. Dismissal

of this lawsuit counts as a “strike” for the purposes of 28 U.S.C. section 1915(g), and an in

forma pauperis appeal from this order and accompanying judgment would not be taken in

good faith.

       IT IS SO ORDERED this 5th day of March 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
